  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )          CRIMINAL ACTION NO.
        v.                            )             2:17cr482-MHT
                                      )                  (WO)
CYRUS PHYFIER                         )

                           OPINION AND ORDER

    Defendant       Cyrus       Phyfier    has    filed    an    unopposed

motion to continue his trial.                He stands charged in a

multi-defendant         indictment        for      a   conspiracy           to

distribute      cocaine         hydrochloride.         Based          on   the

representations made on the record on January 29, 2019,

and for the reasons set forth below, the court finds

that jury selection and trial, now set for February 4,

2019, should be continued to March 11, 2019.

        While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,      785   F.2d    1506,     1516    (11th Cir. 1986),            the

court    is   limited      by   the   requirements        of    the    Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:
            “In any case in which a plea of not
            guilty is entered, the trial of a
            defendant charged in an information or
            indictment with the commission of an
            offense shall commence within seventy
            days from the filing date (and making
            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared  before   a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §   3161(h)(7)(A).             In    granting     such     a

continuance,       the   court     may   consider,         among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”     § 3161(h)(7)(B)(i),        or    “would     deny     counsel

for   the   defendant    ...     reasonable        time   necessary     for

effective preparation, taking into account the exercise

of due diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the


                                   2
interest of the public and Phyfier in a speedy trial.

Currently,     there    are   recently    filed    suppression

motions, which are pending before the magistrate judge

and have yet to be heard.      After the motions are heard

and the magistrate judge issues a recommendation, the

parties must be allowed time to make objections to the

recommendation and, if the motions are denied, to then

prepare for trial.      The February 4 trial date does not

provide adequate time to do all this.           The government

and co-defendant William Rodriquez Ford, who is set to

be tried with Phyfier, do not oppose the continuance.

Based   on   these   representations,    the   court   concludes

that a continuance is warranted to allow resolution of

the suppression motions and to allow Phyfier sufficient

time to prepare effectively for trial.




                               3
                                  **

      Accordingly, it is ORDERED as follows:

      (1)    Defendant        Cyrus    Phyfier’s        motion       for

continuance (doc. no. 342) is granted.

      (2)   The   jury     selection   and    trial,    now    set   for

February 4, 2019, are reset for March 11, 2019, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United     States     Courthouse      Complex,    One     Church

Street, Montgomery, Alabama.

      DONE, this the 30th day of January, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  4
